DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-28-22.
Claims 1 and 8 are amended.
Claims 8-17 are withdrawn.
Claim 18 is canceled.
Applicant improperly amended claim 8, by adding the restricted, non-selected and withdrawn method claims 8-15 to the elected and examined product claim 1.

Election/Restrictions
This application contains claims 8-17 drawn to an invention nonelected without traverse in the reply filed on 05-05-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

      Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Southworth et al. in view of Barnett et al. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southworth et al. (US20190150296), in view of Barnett et al. (US5797765).
Re Claim 1, Southworth show and disclose
A circuit structure, comprising: 
a signal substrate (substrate 180, fig. 3) having a signal trace (signal trace 120, fig. 3) formed thereon; 
a microstrip substrate (substrate 150, fig. 3) disposed above the signal substrate that includes a 5microstrip trace (trace 130, fig. 3) formed thereon and a hole (152, fig. 3) passing through it; 
a conductor (conductor 110, fig. 3) passing through and substantially filling the hole passing through the microstrip substrate and electrically contacting the signal trace on the signal substrate (fig. 1-3);
Pevsner does not disclose
a flat wire connector electrically connecting the microstrip trace to a first end of the conductor, the flat wire connector being arranged such that a gap is formed between the flat wire connector and a top surface of the microstrip substrate, the flat wire connector being bonded and electrically coupled to the 
Barnet teaches a device wherein 
a flat wire connector (wire bond or ribbon bond 12, [col. 2, line 52], fig. 1A and 3) electrically connecting the microstrip trace to a first end of the conductor (a wire bond or ribbon bond 12, connects the center conductor 5 to the conductive trace 10, [col. 2, line 52]; fig. 1A and 3), the flat wire connector being arranged such that a gap is formed between the flat wire connector and a top surface of the microstrip substrate (fig. 3), the flat wire connector being bonded and electrically coupled to the microstrip trace (fig. 1A and 3) by a first solder bump at one end of the flat wire connector and bonded and electrically coupled to the conductor by a second solder bump at an opposite end of the flat wire connector (Examiner’s Notes: Since two ends of the flat wire connector 12 are connected to top end of the conductor 5 and trace 10 on top surface of the substrate 2 (fig. 1A and 3; a wire bond or ribbon bond 12, connects the center conductor 5 to the conductive trace 10, [col. 2, line 52]), two connecting points at two ends of the wiring connector 12 (fig. 1A) would be soldered or welded, and there are must be two soldering or welding bumps), wherein the conductor extends above the top surface of the microstrip substrate (top end of the 
Therefore, it would have been obvious to one having ordinary skill in the art to use a wire or ribbon bond to connect the top end of conductor with the trace on top surface of the substrate as taught by Barnett in the electronic device of Southworth, in order to be able to adjust, compensate, and accommodate connection impedance of the wire bond between the wire conductor and the trace on top surface ([col. 3, line 55], [col. 4, line 21],  [col. 4, line 57], and [col. 5, line 6] of Barnett et al.) for the electronic device.
Re Claim 2, Southworth and Barnett disclose
The circuit board of claim 1, wherein the flat wire connector is soldered to the microstrip trace and a top of the conductor (fig. 3, Barnett).
 Re Claim 3, Southworth and Barnett disclose
The circuit structure of claim 1, wherein the conductor is a solid wire (the conductor, of both Southworth and Barnett, is a solid wire). 
Re Claim 4, Southworth show and disclose
The circuit structure of claim 1, wherein a second end (bottom end, fig. 3) of the conductor is soldered (by solder 192, fig. 3) 15to signal trace.
Re Claim 5, Southworth and Barnett disclose
The circuit of claim 1, wherein a top of the conductor extends above the top surface of the microstrip substrate (fig. 3, Barnett). 
Re Claim 6, Southworth show and disclose
The circuit structure of claim 1, further including an intermediate substrate (140. fig. 3) located between the signal substrate and the microstrip substrate that includes a hole (142, fig. 3) formed therein 20and that aligns with the hole passing through the microstrip substrate (fig. 3).
Re Claim 7, Southworth show and disclose
The circuit structure of claim 6, wherein the conductor passes thought both the hole passing through the microstrip substrate and the hole formed in the intermediate substrate (fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848